MARTIN, J.
Offense, the unlawful possession of intoxicating liquor for the purpose of sale; penalty, 15 months in the penitentiary.
The transcript in this case contains one bill of exception, but, as no statement of facts accompanies the record, we cannot appraise this bill. Under these circumstances nothing is presented for review, and the judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.